AUSTIN.
                    April 11, 1966



Honorable Sylvester Lewie       Opinion No. (C-652)
County Attoiney
Lampasai5County                 Re: ~*Disposition
                                          ~...    of fine   and court
Lampseas, Texas                      coed pala my a aefendant after
                                     being placed on probation under
                                     the terms of Article 42.13,
Dear Mr. Lewis:                      Code of Criminal Procedure, 1966.
        You have r8qU8Et8d
                  ~.         an opinion of this office con-
                           ~.~.
cernlng the,followmg quear;lon:
           ,JVhsna defendant ha6 been placed on pro-
           bation in accordance  with the terms of
           Article 42.13, Code of Criminal Proce-
           dure of Texas, 1966, commonly referred
           to a8 the Mlrdemeanor Probation Law, and
           at the direction of the Court ha8 paid
           a fine and court costs, will these have
           to be returned to the defendant upon the
           completion of his probationary period or
           will the county retain such funds.
        The new Code of Criminal Procedure is silent with re-
gard to the question you have presented UII. We do note,
however, LUId8rthe provisions of Article 42.13, Section 5
(b) (S),that one of $he terms which may be included in a
miadem8anor probation, reada a8 follows:
           "Pay his fine, if the court so orders and,
            If on: be asseaued, in one or several,sums,
            . . e
        There is no spklfic provision in the Mlsdemanor Pro-
bation Law requiring a defendant to pay court costs but the
general court cost provisions of the code which apply to
alltiddmsamr   cases would be applicable in a probation c(Lae,
and a defendant granted probation would be liable for the
costs under those statute8 If the payment of coats wa6
ordered by the court a8 on8 of the term6 of the probation,
and said defendant would not be entitled to have the costs
returned~to him after completing his probation.
        We further note that in order for a defendant to
receive probation under,the term of the Mlademeanor Probation

                            -3158-
Honorable Sylvester Lewis, page 2        (c- 652)


Law he must first apply to the court for such probation.
In other words, he,must ask that he be placed upon pro-
bation. It is our opinion that because a defendantmust
ask for probation, by so doing he necessarilyagrees to
accept the term8 of the probation,which are in accord
with Section 5 (b) (8) of Article 42.13, and agrees to
pay the fine and costs of court if the court so orders.
Therefore he is not entitled to have the fine and costs
of court returned to h1m when he completeshis probationary
period, and said money shall be retained by the county.
                     SUMMARY
                     L---e--
r
        When a defendant is granted probation under
        Article 42.13, C.C.P., and.18 ordered to
        pay a fin8 and Court cost8 and do8e pay 881118,
        upon the completionof hle probationaryperiod
        he is not entitled to receive the money back
        but rather said hum shall be retained by the
        county.
                               Yours very truly,
                               WAGGONERCARR
                               Attorney General of Texas




SK/lb
APPROVED
OPINION COMMITTEE
W. V. Geppert, Chairmen
Howard Render
Charles Swarmer
Gilbert Pena
JohnBanks
APPROVED F'ORTHE ATTORNEY GENERAL
BY: T. B. Wright




                          -3159-